DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/21 & 3/9/21 are being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “a second variable reactance section configured to adjust a second reactance to control impedance in response to intermodulation distortion (IMD) from interaction between the first RF signal and a second RF signal on the impedance” structurally and functionally interconnected with other limitations as required by claim 1.
Claims 2-12 are allowed as being dependent on claim 1.
With respect to claim 13, in combination with other limitations of the claim, the cited prior art fails to teach “a second variable reactance section configured to adjust a second reactance to introduce a reactance offset to control impedance in response to intermodulation distortion (IMD) from interaction between the first RF signal and a second RF signal operating at a second frequency on the impedance” structurally and functionally interconnected with other limitations as required by claim 13.
Claims 14-23 are allowed as being dependent on claim 13.
Claims 1-23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taniguchi et al. (US 2021/0159051) teaches a high frequency power supply system with reduced IMD generated on the load; and Coumou et al. (US 2017/0062186) teaches a system for controlling RF power supplies and detecting different spectral emissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JANY RICHARDSON/Primary Examiner, Art Unit 2844